DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 12/04/2020.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Limberg, U.S. Publication No. 2007/0217499 A1, discloses selectors and memory [fig. 22].
Ma et al, CN 103297055 A, discloses “he ADC data collecting module is composed of multiple single-path ADC analogue circuit module, the ADC data collecting module, which is used for synchronous control ADC analogue circuit module. and collecting the ADC analogue circuit module after converting the digital signal, converting the serial digital signal forming parallel, at the same time, the parallel ADC data to the data caching module; said data buffer module for receiving and caching the ADC data acquisition module 2 of the parallel ADC data to the next device of the standby system and processing” [Abstract].
Sakaue et al, U.S. Publication No. 2011/0239080 A1, discloses “a selector that divides data into p groups based on a check matrix H including blocks made up of unit matrixes having a size p and shift blocks, a selector that divides a group into Y subgroups” [Abstract].
DiSanto et al, U.S. Patent No. 5,266,937 discloses “a large capacity, composite, serial-to-parallel register 26 may be used as a buffer for collecting a large number of bits of display data, e.g., 850 bits. After sequentially clocking data into the register 26 and filling it to capacity, the data is latched in parallel into a latch array 28 having an equal capacity” [col. 5, lines 52-57].
Chang et al, U.S. Publication No. 2011/0016288 A1, discloses  a schematic illustration showing that the serial flash memory is receiving the first memory address [fig. 4].
Ahn, U.S. Publication No. 2003/0090451 A1, discloses a detailed block diagram showing a configuration of a data-driving IC of a liquid crystal display [fig. 4].
Kim et al, U.S. Publication No. 2011/0298957 A1, discloses a first channel selection control signal and a second channel selection control signal configured to control ON/OFF and ON/OFF times of a plurality of switches [figs. 2-4].
Maeda, U.S. Publication No. 2001/0003429 A1, discloses a block diagram showing a configuration of logical circuit [fig. 7].


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  	
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the intermediate-stage cache circuit is configured to receive the at least one group of parallel data, and divide the at least one group of parallel data into at least two categories of subgroup parallel data according to a sequence of serial- to-parallel conversion in the serial-to-parallel conversion circuit, and cache the at least two categories of subgroup parallel data; the latch output circuit comprises a plurality of latch arrays, and each of the plurality of latch arrays is configured to receive any one of the at least two categories of subgroup parallel data, and latch and output any subgroup parallel data in any category of subgroup parallel data; and the selection control circuit is configured to, within an effective pulse duration of the any subgroup parallel data, control a latch array for the any subgroup parallel data in the plurality of latch arrays to latch and output the any subgroup parallel data, in combination with other recited limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181